Tbe jury found that said Richard was an absent absconding debtor, etc. and as to that part of tbe reply which, is demurred to,, tbe court judge that it is insufficient, and that tbe plaintiff be barred as to so much of said debt as said land was appraised at, and that tbe defendant be examined as to tbe residue of said execution. Upon tbe principle that tbe plaintiff having taken and appraised off said land in satisfaction of so much of said execution, the defendant would consider herself no longer bolden to retain that sum in her bands. See the case of Hubbard v. Brown, adjudged at Norwich, March Term, 1791.